TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-06-00324-CV




Hugo Verhaeghe, Appellant

v.

Colleen Johnson, Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 98TH JUDICIAL DISTRICT
NO. 99-07780, HONORABLE W. JEANNE MEURER, JUDGE PRESIDING


 
M E M O R A N D U M   O P I N I O N

                        The attorney for Hugo Verhaeghe has informed this Court that appellant has died and
that this appeal of an order denying appellant’s motion to modify a custody decree should be
dismissed.  We dismiss this appeal.
 
 
                                                                                                                                                             
                                                                        G. Alan Waldrop, Justice
Before Justices B. A. Smith, Puryear and Waldrop
Dismissed on Appellant’s Motion
Filed:   August 9, 2006